Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the application filed August 14, 2020.  This application claims the benefit of provisional application 62/906,651, filed September 26, 2019.  Claims 1-20 are pending; claims 2-3 and 7-20 are withdrawn as directed toward an unelected invention.  Applicant elections without traverse on February 22, 2022 and June 17, 2022 are acknowledged.  The restrictions/elections are hereby made final.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai (2011/0007035).  The cited portions are exemplary and should not be considered the only or a complete teaching.  The rejections are based on the entire reference.
Regarding claims 1 and 4, the claimed inner ring that forms inner ring protrusions is shown as item 114; the claimed outer ring that form outer ring protrusions that contacts inner ring protrusions is shown as item 112; and the claimed sensor is taught in paragraphs 166 and 167.   Shai is not explicit in denoting the sensor or its location.  The capacitor (item 318) appears to be a sensor that senses position, and thus rotation of the outer ring.  It would have been obvious to one of ordinary skill in the art that the capacitor functions as a sensor to detect rotation based on the function taught in the reference.  Further, an optical sensor is also disclosed. The location of the optical sensor may be any convenient position which would include a location at the protrusion. 
Regarding claim 4, Figure 3 shows an inner ring protrusions separated by gaps. Figure 1 shows an optical sensor that senses light transmitted through gaps.  The Examiner gives Official notice that optical sensors that sense rotation by detected transmitted or blocked light are known to one of ordinary skill in the art prior to the effective filing date of the invention.  It would have been obvious to substitute a conventional optical detector to sense rotation since it performs the same function.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shai as applied to claim 1 above, and further in view of Osterhout et al (10,860,100).
Regarding claim 6, Shai does not teach a head-mounted device to alter visual output in response to detection by the sensor.  Osterhout teaches a head mounted display for virtual output that is controlled by a ring device. See figure 15.  The rotation of the ring performs a scroll function.  It would have been obvious to use the ring input device in a virtual display device as taught by Osterhout since an input device is not limited to a particular electronic device to be controlled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is not clear how the device is configured to be deflected to a deflected position such that the protrusions contact or do not contact each other.  Apparatus claims are defined by their structure. The specification fails to make such structure clear.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mistry el al teaches another ring device with sensors for external conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



August 17, 2022